Civilian pay; reduction-in-force ; reassignment. — Plaintiffs were cartographers (Photogrammetry), GS-11, employed by the United States Army Map Service in San Antonio, Texas. The San Antonio Field Office was reorganized and plaintiffs were notified that their positions in Photogrammetry in the Plans and Production Staff were abolished. Based upon plaintiffs’ right under reduction-in-force regulations, they were offered positions of Cartographer, GS-11, in the Cartographic Division. Plaintiffs transferred to the new positions, but appealed the reassignments to the Dallas Regional Office of the Civil Service Commission, contending that their positions had not been abolished but had been reclassified to GS-12. The Regional Office denied the appeal. On appeal, the Civil Service Commission Board of Appeals and Review sus-*1083tamed the decision of the Regional Office, and plaintiffs filed suit in this court to recover the difference in pay and other benefits between the rates applicable to GS-12 and GS-11. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concludes that (a) the Civil Service Commission’s determinations are supported by substantial evidence and are not shown to be arbitrary or capricious; (b) there is no showing in plaintiffs’ petition or their brief on the motion for summary judgment that plaintiffs made a timely request for a trial-type hearing before the Commission, and in any event plaintiffs were not entitled to such a hearing, and, accordingly they have no basis for challenging the procedures followed by the Commission which accorded with the applicable legislation and regulations; and (c) plaintiffs have presented nothing warranting a court trial in addition to the administrative proceedings already had. On October 2,1970, the court ordered that defendant’s motion for summary judgment be and the same is granted and plaintiffs’ petition is dismissed. On January 22,1971, the court denied plaintiffs’ motion for rehearing and reconsideration, and amended paragraph (b) of the order of October 2, 1970, to adopt the language set forth above.